DETAILED ACTION
This Office action is in reply to correspondence filed 24 June 2022 in regard to application no. 16/903,358.  Claims 11-14 have been cancelled.  Claims 1-10 and 15-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant, in the reply filed 24 June 2022, partially traversed the Examiner’s restriction, specifically the restriction of claim 15 away from claim 1.  The Examiner has fully considered the applicant’s arguments and they are persuasive.  Claim 15 is rejoined to inventive group I, consisting of original claims 1-10 and new claims 16-22.  Claim 15 no longer stands withdrawn and is now actively pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on 11 July 2022.

The application has been amended as follows: 

Claim 1 is amended and now reads:
1. A system for adapting a base classifier to one or more novel classes, the system comprising:
a data interface for accessing data representing the base classifier, the data including:
class representations of one or more base classes of the base classifier; and
parameters of a feature extractor for extracting feature representations from instances, wherein the base classifier is configured to classify each of instances into the one or more base classes by matching a feature representation extracted from the instance by the feature extractor to the class representations of the one or more base classes; and
a processor subsystem configured to adapt the base classifier by:
obtaining training data for one or more novel classes 
for respective ones of the one or more novel classes, determining a respective class representation[[s]] of the respective wherein, for each respective one of the one or more novel classes: 
the training data for the respective novel class includes one or more instances of the novel class; and
the determining of the respective [[a]] class representation of the respective one novel class includesrespective novel class using the feature extractor;
determining adapted class representations of the one or more base classes and of the one or more novel classes, including adapting at least one of the class representations of [[a]] the one or more novel classes based on [[a]] one of the class representations of [[a]] the one or more base classes and adapting at least one of the class representations of [[a]] the one or more base classes based on [[a]] one of the class representations of [[a]] the one or more novel classes; and
associating the adapted class representations with the base classifier to obtain a joint classifier for classifying instances into the one or more base classes and the one or more novel classes.

Claim 4 is amended and now reads:
4. The system according to claim 2, wherein the processor subsystem is configured to determine the weight based at least in part on one of more side information values associated to the class representations, the one or more side information values for one of the one or more [[a]] novel classes being independent from the one or more instances of the one of the one or more novel classes.

Claim 10 is amended and now reads:
10. A computer-implemented method of adapting a base classifier to one or more novel classes, the method comprising the following steps:
accessing data representing the base classifier, the data including:
class representations of one or more base classes of the base classifier; and
parameters of a feature extractor for extracting feature representations from instances, wherein the base classifier is configured to classify each of the instances into the one or more base classes by matching a feature representation extracted from the instance by the feature extractor to the class representations of the one or more base classes; and
adapting the base classifier by:
obtaining training data for one or more novel classes 
for respective ones of the one or more novel classes, determining a respective class representation[[s]] of the respective wherein, for each respective one of the one or more novel classes: 
the training data for the respective novel class includes one or more instances of the novel class; and
the determining of the respective [[a]] class representation of the respective one novel class includes extracting feature representations of the one or more instances of the respective novel class using the feature extractor;
determining adapted class representations of the one or more base classes and of the one or more novel classes, including adapting at least one of the class representations of [[a]] the one or more novel classes based on [[a]] one of the class representations of [[a]] the one or more base classes and adapting at least one of the class representations of [[a]] the one or more base classes based on [[a]] one of the class representations of [[a]] the one or more novel classes; and
associating the adapted class representations with the base classifier to obtain a joint classifier for classifying instances into the one or more base classes and the one or more novel classes.

Claim 15 is amended and now reads:
15. A non-transitory computer-readable medium on which is stored data representing instructions for adapting a base classifier to one or more novel classes, the instructions, when executed by a computer, causing the computer to perform the following steps:
accessing data representing the base classifier, the data including:
class representations of one or more base classes of the base classifier; and
parameters of a feature extractor for extracting feature representations from instances, wherein the base classifier is configured to classify each of the instances into the one or more base classes by matching a feature representation extracted from the instance by the feature extractor to the class representations of the one or more base classes; and
adapting the base classifier by:
obtaining training data for one or more novel classes 
for respective ones of the one or more novel classes, determining a respective class representation[[s]] of the respective wherein, for each respective one of the one or more novel classes: 
the training data for the respective novel class includes one or more instances of the novel class; and
the determining of the respective [[a]] class representation of the respective one novel class includes extracting feature representations of the one or more instances of the respective novel class using the feature extractor;
determining adapted class representations of the one or more base classes and of the one or more novel classes, including adapting at least one of the class representations of [[a]] the one or more novel classes based on [[a]] one of the class representations of [[a]] the one or more base classes and adapting at least one of the class representations of [[a]] the one or more base classes based on [[a]] one of the class representations of [[a]] the one or more novel classes; and
associating the adapted class representations with the base classifier to obtain a joint classifier for classifying instances into the one or more base classes and the one or more novel classes.

Claim 17 is amended and now reads:
17. The system according to claim 16, wherein: 
the processor subsystem is configured to determine an adapted class representation of a target class by computing a weighted sum of class representations of the one or more base classes and of the one or more novel classes;
a weight of a respective one of the class representations in the weighted sum indicates a similarity between the respective class representation and the class representation of the target class; 
the processor subsystem is configured to determine the weight based at least in part on one of more relational side information values associated to the class representations; and
the one or more relational side information values for a novel class is independent from the one or more instances of the novel class.

Claim 18 is amended and now reads:
18. The system according to claim 16, wherein: 
the system is configured to access, via the data interface:
for each respective class of a plurality of classes, respective training data that includes one or more instances of the respective class; and
data representing class representations of the plurality of classes and parameters of a feature extractor for extracting feature representations from instances; and
the processor subsystem is configured to learn the set of transformation parameters by repeatedly:
selecting one or more of the base classes and one or more of the novel classes from the plurality of classes;
constructing a base classifier configured to classify instances into the selected one or more base classes based on the class representations of the selected one or more base classes and the parameters of the feature extractor;
selecting from the training data for the one or more novel classes;
adapting the constructed base classifier to the selected one or more novel classes, the adapted class representations of the one or more base classes and of the one or more novel classes being determined using the set of transformation parameters; and
determining a classification loss of the adapted base classifier for instances of the one or more base classes and the one or more novel classes.

Allowable Subject Matter
Claims 1-10 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: first, looking at the specification, the invention is essentially directed to a type of image processing; the claims present a very detailed process that incorporates this into the realm of machine learning.  With that in mind, looking at the claims, they do not recite any of the enumerated abstract ideas: they do not recite a law of nature nor a natural phenomenon; in regard to the abstract idea exceptions, they do not recite a mental process, nor a mathematical concept, nor a method of organizing human activity.  They are drawn to statutory categories, as each claim is directed to a system (machine), method (process) or non-transitory computer-readable medium (manufacture).  For these reasons no rejection is made under 35 U.S.C. § 101.
In terms of the state of the art just prior to the filing of the claimed invention, Ellis et al. (U.S. Publication No. 2019/0102659) disclose an object-tracking process. [abstract] It uses a “pattern matching engine” to generate a “classification using vectors” corresponding to an “adjusted feature”. [id.] A “local-based model” corresponds to an “average” for “classification categories”. [0041]
Ekambaram et al. (U.S. Publication No. 2019/0188760) disclose a dynamic pricing system [title] that uses “machine learning”, and discloses that it is known to use machine learning for “image and video analysis”. [0003] It operates on a tree-like data structure, dividing a “given leaf node” for a “given category” into “subclasses”. [0012] It uses “pre-trained classification models” to recognize different types of clothing from images thereof. [0024]
Winfield (U.S. Patent No. 10,748,215, filed 30 May 2018) discloses a system for predicting box office performance of future film releases [title] using “pattern classification” to “identify relevant patterns associated with objective data corresponding to particular subsets” of historic data. [Col. 10, lines 1-3, 6-7] But none of these, alone or combined, teach or suggest the particular classification system of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694